Exhibit 10.20

Description of Non-Employee Director Compensation

Directors who are also PAETEC officers or employees do not receive any
additional compensation for serving on PAETEC’s board of directors or any of its
committees. Prior to October 2007, each non-employee director was entitled to
annual fees of $50,000, payable in cash in four equal quarterly installments in
arrears.

In October 2007, the compensation committee of the board of directors
recommended, and the board of directors approved, the following revised policies
relating to the compensation of directors for their service on the board of
directors and its committees. Under the new policies, the audit committee
chairman is entitled to annual cash fees of $80,000 and an annual grant of stock
options for 10,000 shares of common stock and restricted stock units for 10,000
shares of common stock. The other audit committee members are entitled to annual
cash fees of $60,000 and an annual grant of stock options for 7,000 shares of
common stock and restricted stock units for 7,000 shares of common stock. The
compensation committee chairman is entitled to annual cash fees of $70,000 and
an annual grant of stock options for 8,000 shares of common stock and restricted
stock units for 8,000 shares of common stock. The other compensation committee
members are entitled to annual cash fees of $50,000 and an annual grant of stock
options for 5,000 shares of common stock and restricted stock units for 5,000
shares of common stock. The Vice Chairman is entitled for his board service to
annual cash fees of $70,000 and an annual grant of stock options for 8,000
shares of common stock and restricted stock units for 8,000 shares of common
stock. All cash fees are payable in four equal quarterly installments in
arrears. All equity grants vest with respect to one-third of the underlying
shares of common stock on each of the first, second and third anniversaries of
the grant date.

All directors are reimbursed for their reasonable out-of-pocket expenses
incurred in connection with their board service. In addition, Mr. Tansukh
Ganatra is entitled to participate in the company’s health insurance plan in
which the company covers a portion of the expenses.